DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 9-11, 14-16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 10 and 13 of U.S. Patent No. 11,093,400. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of current application is anticipated by the claims of patent.
App. No. 17/388,566
U.S. Patent No. 11,093,400
1. A method for lock-free sharing of a circular buffer, the method comprising:







computing a predicted write pointer location, in association with a request to read data from a circular buffer at a request time, based on a start time and a bitrate of a data stream being written to the circular buffer; 
computing a dirty region around the write pointer location that begins at a dirty region start bit of the circular buffer prior to the write pointer and ends at a dirty region end bit of the circular buffer subsequent to the write pointer; and 


initiating reading of data of the data stream, responsive to the request, at a read pointer location in the circular buffer set to be outside the dirty region.

4. The method of claim 1, wherein the request to read data comprises an indication of one of a real-time reading request, or an archival recording request.

5. The method of claim 4, wherein: responsive to the request to read data comprising the indication of the real-time reading request, the initiating reading comprises setting the read pointer location to a bit location of the circular buffer corresponding to the dirty region start bit.
6. The method of claim 4, wherein, responsive to the request to read data comprising the indication of the archival recording request, the initiating reading comprises setting the read pointer location to a bit location of the circular buffer corresponding to the dirty region end bit.
1. A method for lock-free sharing of a circular buffer, the method comprising: receiving, at a consumer system at a request time, a request to read data from a circular buffer having a data stream being written thereto by a producer system at a bitrate; consulting shared metadata indicating a start time of the data stream; 
computing a predicted write pointer location corresponding to the request time as a function of the start time and the bitrate of the data stream; 


computing a dirty region around the write pointer location, the dirty region beginning at a dirty region start bit of the circular buffer prior to the write pointer and ending at a dirty region end bit of the circular buffer subsequent to the write pointer; setting a read pointer location for the consumer system as a location in the circular buffer outside the dirty region; and initiating reading of data of the data stream at the read pointer location by the consumer system, the initiating being responsive to the request.

6. The method of claim 1, wherein: the request is for real-time reading of the data stream; and the setting the read pointer location is to a bit location of the circular buffer corresponding to the dirty region start bit.
7. The method of claim 1, wherein: the request is for archival recording of the data stream; and; the setting the read pointer location is to a bit location of the circular buffer corresponding to the dirty region end bit.











As it can be seen from above sample comparison of claim 1 of current application with claim 1 of patent ‘400, claim 1 of patent anticipates claim 1 of current application. Similarly, claims 11, 14-16, 19 and 20 are mapped with claims 1/10, 6, 7, 13 of patent ‘400. Claim 20 of current application is directed to the system comprising a set of processors and a non-transient memory storing instruction performing the functionality of method claim 1 and would have been obvious to optimize speed, cost and performance by providing computer program stored on the memory.
Claim 10 of current application is not taught by claims of the patent ‘400, which recites the limitation that the producer is writing data to the circular buffer at hard-coded bitrate. Current specification describes the hard-coded bitrate as always writing at a single bitrate. The invention in claim 1 requires calculating write pointer location based on the bitrate and therefore it would have been obvious to one having ordinary skill in the art would be motivated to utilize the hard-coded bitrate to calculate/predict the write pointer based on single hard-coded bitrate provided by the system.

Allowable Subject Matter
Claims 2, 3, 7, 8, 12, 13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior art Fruchter et al. (US 2021/0089458) teaches calculating dirty region around write pointer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138